Citation Nr: 0336135	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  99-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  The veteran died in March 1999.  The appellant in this 
action is his surviving spouse.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In a January 2001 decision, the 
Board remanded these issues to the RO for further 
development.  The requested development having been completed 
to the extent possible, the case has now been returned to the 
Board for further appellate consideration.  The Board notes 
that the issue of Entitlement to Dependents' Educational 
Assistance under 38 U.S. C. Chapter 35 was granted in a May 
1999 rating decision; thus, that issue is not before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of this 
appeal has been obtained by the RO and VA's duty of 
notification to the appellant of required information and 
evidence, and its duty to assist the appellant in obtaining 
all evidence necessary to substantiate her claims have been 
met.

2.  The veteran died in March 1999.  The immediate cause of 
death was terminal arrhythmia, due to or as a consequence of 
progressive coma due to cancer pain and narcotics, due to or 
as a consequence of colon cancer.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated as 100 
percent disabling; residuals of a gunshot wound to the right 
wrist, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; residuals of a right shoulder shell 
fragment wound, evaluated as 10 percent disabling; residuals 
of a gunshot wound to the right iliac crest, evaluated as 10 
percent disabling; and PTSD, evaluated as 10 percent 
disabling.

4.  The credible and probative evidence of record does not 
show that a disability incurred in or aggravated by active 
service was a principal or contributory cause of the 
veteran's death.

5.  The credible and probative evidence of record does not 
show that the veteran was in receipt of or entitled to 
receive compensation at the time of his death for a service-
connected disability that was rated totally disabling on 
either a schedular or unemployability basis for a period of 
ten years immediately preceding death, or that he was so 
rated for a period of not less than five years from the date 
of his discharge or other release from active duty.  



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused nor contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 
§ 3.22 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claims of 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to Dependency and 
Indemnity Compensation (DIC) benefits.  The record contains 
the veteran's service medical records, VA treatment records, 
VA examination reports, private treatment records and a 
private medical opinion.  The Board notes that the RO has 
attempted to obtain medical records regarding the veteran's 
cancer treatment; however, in two instances the private 
physicians have failed to respond to multiple requests from 
the RO for medical records.  Another private physician 
indicated that some records were previously sent to VA, but 
could not remember the date they were sent.  That private 
physician also stated that the veteran's records were 
subsequently destroyed.  Additionally, the appellant 
indicated in April 2003 that she was unable to get all of the 
names of the veteran's doctors.  The Board finds that VA has 
made numerous efforts to obtain all medical evidence 
identified by the appellant.  Under these circumstances, no 
further action is necessary to assist the appellant with her 
claims.

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death and for DIC benefits.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case, as well as the February 2003 and June 
2002 RO letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board notes that the June 2002 RO 
letter requested information from the appellant to be sent 
within 30 days, but also informed her that evidence could be 
sent within one year of the date of the letter.  The Board 
therefore finds that the notice requirements of the new law 
have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of these claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Furthermore, under the circumstances of this case, 
where there has been substantial compliance with the VCAA, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the appellant's claims at the present time is 
therefore appropriate.



Factual Background

A review of the record reflects that the veteran was afforded 
a VA examination in February 1961.  The veteran complained of 
pain in his back and right arm.  Diagnoses of history of 
shrapnel wounds, soft tissue, right shoulder, healed with 
residual retained metallic foreign body; history of gunshot 
wound, right wrist and radius, healed with mild restriction 
of motion; history of gunshot wound, soft tissue, right iliac 
crest area, healed with residual scar a retained metallic 
foreign body, and history of pilonidal cyst while in service, 
operated, healed, with residual scar, were noted.  

In a March 1961 rating decision, the RO granted service 
connection for limitation of motion of the right wrist joint, 
evaluated as 10 percent disabling; residuals of a shrapnel 
wound to the right shoulder joint, evaluated as 
noncompensable; and residuals of a gunshot wound to the right 
iliac crest area, evaluated as noncompensable.  

A VA hospital summary dated in March 1966 demonstrates 
diagnoses of epigastric pain, etiology undetermined (possible 
chronic pancreatitis); dizzy spells of unknown etiology; 
bilateral sensory neural hearing loss; questionable medial 
meniscus injury, left; and old bony infarct of proximal left 
fibula.  The hospital summary notes that the veteran's 
hearing loss was not enough to gain from a hearing aid.  

In a June 1966 rating decision, the RO denied entitlement to 
an increased evaluation of the veteran's service-connected 
disabilities.

In October 1994, the veteran sought entitlement to an 
increased rating of his service-connected disabilities.  
Private treatment records dated in 1994 demonstrate treatment 
for hypertension, arthritis in the hands, a probable basal 
cell lesion on the right temple, a probable nevus lesion on 
the right cheek, and hearing loss.  

In January 1995, the veteran was afforded VA examinations of 
his hips and joints.  Diagnoses of status post remote 
shrapnel wound of the right iliac crest, status post shrapnel 
wounds of the right shoulder, and status post shrapnel wound 
of the right wrist were noted.  In a January 1995 rating 
decision, the RO granted entitlement to a 10 percent 
evaluation for the service-connected residuals of a shrapnel 
wound to the right shoulder and granted a 10 percent 
evaluation for a gunshot wound scar to the right iliac crest.  
The RO continued a 10 percent evaluation for the service-
connected right wrist condition.  

VA treatment records dated from 1996 to 1997 demonstrate 
impressions of arthritis, prostate cancer, colon cancer, 
gastro esophageal reflux disease, right arm and hand 
numbness, and a normal electromyography study.  

Private treatment records dated in 1996 demonstrate a history 
of long-term hearing loss.  Impressions of severe to profound 
sensorineural hearing loss, right greater than left, and 
extremely poor speech discrimination were noted.  An undated 
statement from an employee of a hearing aid service states 
that the veteran's hearing loss was caused by war noise.

In April 1997, the veteran sought entitlement to service 
connection for hearing loss and tinnitus.  The veteran also 
sought entitlement to an increase in his service-connected 
right wrist disability, service connection for post-traumatic 
stress disorder (PTSD), service-connection for a right hip 
and right shoulder disability secondary to his shrapnel 
scars, and service-connection for a left hip disability 
secondary to his service-connected right hip disability.  

In an April 1997 rating action, the RO denied entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.

On VA mental examination dated in May 1997, the examiner 
noted a diagnosis of PTSD, chronic.  A May 1997 VA scar 
examination reflects a diagnosis of status post multiple 
shrapnel fragment wounds during World War II with residual 
scars of the right shoulder, right hip and right wrist.  On 
VA muscle examination dated in May 1997, the examiner noted a 
diagnosis of status post shrapnel fragment wounds during 
World War II with injuries to muscle groups 3 and 8.  The 
examiner noted that it did not appear that the muscles of the 
hips were involved because of the superficiality of the 
wounds.  A VA hip examination dated in May 1997 demonstrates 
diagnoses of degenerative joint disease of the right 
shoulder, degenerative joint disease of the left hip, normal 
x-rays of the right wrist, and status post shrapnel fragment 
wounds to the right shoulder, right wrist, and both hips.  

In a June 1997 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling, and 
continued 10 percent evaluations for residuals of a gunshot 
wound to the right wrist, residuals of a shell fragment wound 
to the right shoulder, and residuals of a gunshot wound to 
the right iliac crest.  

In a July 1997 VA examination report, the examiner opined 
that the veteran's degenerative joint disease of the left hip 
was not related to the service-connected right hip.  He 
opined that the arthritis of the left hip was due to the 
normal aging process.  In an August 1997 rating decision, the 
RO denied entitlement to service connection for degenerative 
joint disease of the left hip.  

A private medical opinion dated in August 1997 states that 
the veteran had profound sensorineural hearing loss 
bilaterally, and that progressive hearing of that loss 
severity could be attributed to exposure to extreme noise 
resulting in acoustic trauma.  An October 1997 VA audio 
examination reflects findings of severe hearing loss 
secondary to noise exposure during service in World War II.  

In a November 1997 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 100 
percent disabling, effective from April 14, 1997; and granted 
service connection for tinnitus, evaluated as 10 percent 
disabling, effective from April 14, 1997.  The RO continued 
to deny service connection for left hip degenerative joint 
disease and granted entitlement to special monthly 
compensation of "k" based on total bilateral hearing loss, 
effective from April 14, 1997.

In a June 1998 written statement, the veteran withdrew all of 
his pending appeals.  

The veteran died in March 1999.  The death certificate notes 
the cause of death as terminal arrhythmia with an onset of 
minutes, due to or as a consequence of progressive coma due 
to cancer pain and narcotics with an onset of one month, due 
to or as a consequence of colon cancer with an onset of 10 
years.  There were no other significant conditions 
contributing to death noted on the death certificate.  

In an April 1999 statement, Dr. R., a private physician, 
stated that the veteran suffered from squamous cell cancer of 
the foreskin, a prostate cancer several years earlier, and 
metastatic cancer in the bones from colon cancer.  Dr. R. 
opined that it was his firm opinion that the veteran, having 
three cancers, suffered from some form of exposure to a toxic 
agent that was capable of causing his cancer.  He stated that 
he believed the veteran's history of war injuries represented 
a significant part of why he got multiple cancers and why it 
spread so rapidly.  Dr. R. noted that the veteran's colon 
cancer first presented in 1989 and his prostate cancer first 
appeared in 1996.  He noted that there was no history of 
cancer in the veteran's family and his parents died of a 
stroke and diabetic problems.  

In a May 1999 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
denied entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO granted eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  The appellant subsequently perfected an appeal of the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits.  

In January 2001, the Board remanded this matter to the RO for 
additional development of the record, including private 
treatment records and a VA medical opinion from an 
oncologist.  

A September 2003 medical opinion from a VA physician states 
that the veteran's claims folder had been reviewed.  The 
examiner noted that the veteran did have gunshot wounds 
during service.  The VA physician also noted that he had 
reviewed the opinion of Dr. R. as well as the veteran's 
chart.  The VA physician opined that there was absolutely no 
medical basis to think that the veteran's cancers were 
related to the gunshot wounds received during service.  He 
stated that he did not believe that the residuals of gunshot 
wounds in any way contributed to the veteran's death.  The VA 
physician stated that there was not any medical basis to 
assume that the veteran's cancers and terminal arrhythmia 
were in any way related to his previous gunshot wounds.  

Analysis

I.  Service Connection for the Cause of the Veteran's Death

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  To be a contributory cause of death, it must 
be shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The record reflects that at the time of his death, the 
veteran was service-connected for bilateral hearing loss, 
evaluated as 100 percent disabling; residuals of a gunshot 
wound to the right wrist, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; residuals of a 
right shoulder shell fragment wound, evaluated as 10 percent 
disabling; residuals of a gunshot wound to the right iliac 
crest, evaluated as 10 percent disabling; and PTSD, evaluated 
as 10 percent disabling.  As previously noted, the death 
certificate notes the cause of the veteran's death as 
terminal arrhythmia, due to or as a consequence of 
progressive coma due to cancer pain and narcotics, due to or 
as a consequence of colon cancer.  

Following a thorough review of the record, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  The Board recognizes that 
the appellant's claim is supported by the statement of Dr. 
R..  However, Dr. R.'s opinion was not based upon a review of 
the veteran's claims folder.  Furthermore, Dr. R. provides no 
medical basis or explanation for his belief that the 
veteran's war injuries represented a significant part of why 
the veteran had multiple cancers.  Finally, there is no 
evidence or indication in the record that the veteran was 
exposed to a toxic agent during service capable of causing 
his cancers.  Thus, the Board finds the opinion of Dr. R. to 
be of little weight and credibility as it is based upon 
speculation and conjecture without any supporting medical 
basis or rationale.  The Unites States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions that 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).

Furthermore, the opinion of Dr. R. is unsupported by the VA 
and private treatment records, which do not indicate any 
causal connection between the veteran's service-connected 
disabilities and the cause of his death.  Likewise, Dr. R.'s 
opinion is contradicted by that of a VA oncologist.  The VA 
physician opined that there was absolutely no medical basis 
to assume or think that the veteran's cancers and terminal 
arrhythmia were in any way related to his previous gunshot 
wounds.  The Court has found that it is appropriate for the 
Board to consider a physician's opinion to be of less weight 
and credibility when the basis of the opinion is shown to be 
less than complete or contradicted by other evidence.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).

Thus, in light of the VA medical opinion finding no causal 
connection between the veteran's service-connected gunshot 
wounds and the cause of his death, as well as the absence of 
any other credible evidence demonstrating a causal connection 
between the cause of the veteran's death and his service-
connected disabilities, the Board is compelled to conclude 
that the preponderance of the evidence is against the 
appellant's claim.  Hearing loss, although rated 100 percent, 
was not implicated in his death.  38 C.F.R. § 3.312.

II.  38 U.S.C.A. § 1318 Claim

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to a surviving spouse or children in the 
same manner as if the veteran's death is service-connected 
when the following conditions are met: (1) the veteran's 
death was not caused by his or her own willful misconduct; 
and (2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)), was not in receipt of 
but would have been entitled to receive compensation at the 
time of death for a service-connected disability that either: 
(i) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22.

Based on a review of the evidence, the Board finds that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  Although the veteran's death was not the result of 
his own willful misconduct, at the time of his death he was 
not in receipt of compensation for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

The record demonstrates that the veteran was first granted 
service connection in March 1962 for limitation of motion of 
the right wrist joint, residuals of a shrapnel wound to the 
right shoulder joint, and residuals of a shrapnel wound to 
the right iliac crest area.  The veteran was not service-
connected for any other disabilities until April 1997,when he 
sought service connection for hearing loss, tinnitus, PTSD, 
and a left hip condition.  Thereafter, as previously 
discussed, the veteran was 100 percent service-connected for 
bilateral hearing loss, effective from April 14, 1997.  
Although the record indicates that the veteran had 
experienced hearing loss for quite some time, he did not file 
a claim seeking entitlement to service connection for hearing 
loss until April 1997.  Thus, there is no basis, 
"hypothetical" or otherwise, upon which to find entitlement 
to a 100 percent rating for bilateral hearing loss prior to 
April 14, 1997, the date of his original claim for that 
disability.  See 38 U.S.C.A. § 5101.  

Similarly, the record does not establish that but for receipt 
by the veteran of military retired or retirement pay, or CUE 
in a rating decision made during his lifetime, he would have 
been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Id.

In light of the foregoing, the Board finds that the veteran 
was not in receipt of or entitled to receive compensation for 
any service-connected disability continuously rated totally 
disabling for a period of 10 years or more immediately 
preceding death.  Therefore DIC benefits based on 38 U.S.C.A. 
§ 1318 may not be paid on his behalf.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. at 430.

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband and grateful for his 
military service, the record regrettably affords no legal 
basis for a favorable outcome under any of the theories 
presented and her claims must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



